Citation Nr: 1726190	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tension headaches. 

2.  Entitlement to service connection for tension headaches. 

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to cervical spine disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  The Veteran subsequently moved and jurisdiction transferred to the RO in Little Rock, Arkansas.

The Veteran testified before the undersigned at an August 2014 Board hearing.  A transcript of the hearing is in the file and has been reviewed.


FINDINGS OF FACT

1.  The Veteran's claim for tension headaches was previously considered and denied by the RO in May 2002.  The Veteran withdrew his appeal of this decision on the record at a July 2005 Board hearing. 

2.  The evidence of record since the May 2002 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tension headaches.

3.  The preponderance of evidence reflects that the Veteran's tension headaches were due to his active duty service.    

4.  The preponderance of the evidence is against a finding that the Veteran's seizure disorder was due to his active duty service.

5.  The preponderance of the evidence reflects that the Veteran's cervical spine disability was due to his active duty service.

6.  The preponderance of the evidence reflects that the Veteran's right shoulder disability was caused by his service-connected cervical spine disability. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied service connection for tension headaches is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the May 2002 rating decision is new and material and the claim for service connection for tension headaches is reopened; the requirements for establishing service connection for tension headaches have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.156, 3.159 (2016). 

3.  The criteria for establishing service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The Veteran's right shoulder disability is proximately due or the result of his service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds VA's duty to notify was satisfied by a letter sent in July 2009, which included an explanation detailing what evidence would be necessary to reopen the Veteran's previously denied claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Kent v. Nicholson, 20 Vet. App. 1 (2006); rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also obtained were records from the Social Security Administration (SSA).  There is nothing to suggest that there are additional, potentially relevant records that could be obtained.

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board remanded the case in February 2016 for a VA examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran received a VA examination in August 2016.  The opinions based on the August 2016 examination were adequate and the Board finds the examination substantially complied with the remand directives. 

The Board acknowledges that pursuant to the prior remand directives the Veteran did not receive a new letter discussing the necessary requirements for new and material evidence as it relates to his claim for tension headaches.  However, as explained below, the Board finds service connection is warranted.  Therefore, the AOJ's failure to comply with the remand directives does not prejudice the Veteran here. 

In light of the above, the Board's duty to assist has been fulfilled.  

II.  New and Material Evidence 

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran initially filed a claim of service connection for tension headaches in November 1993.  He was denied service connection by the RO in July 1995.  The RO noted the Veteran was seen on several dates in service for headaches and that he was also treated for headaches by a VA neurologist in April 1995.  However, the RO concluded there was no etiological link between the Veteran's headaches and his time in service because there was no evidence of his chronic headaches during the Veteran's last year in service and the first medical evidence of record was not until April 1995.  Moreover, a February 1994 VA examination found no neurologic disease.

The Veteran filed a Notice of Disagreement (NOD) in August 1995 and the RO issued another rating decision and Statement of the Case (SOC) in October 1995, continuing the denial of service connection for his tension headaches.  The Veteran filed a Form 9 in November 1995 appealing this decision.  In a March 1998 decision the Board denied service connection determining that there was no etiological link between the Veteran's headaches and his active duty service.    

The Veteran then filed a claim to reopen and in a May 2002 rating decision the RO determined new and material evidence had not been submitted to warrant a reopening of the claim.  The RO found the additional VA treatment records the Veteran submitted did not provide any new evidence to support a finding of an etiological link between the Veteran's headaches and his active duty service.  Further, the March 2002 VA examination found the tension headaches the Veteran suffered from had no link to any chronic condition the Veteran had in-service.  The Veteran appealed this decision, but then withdrew his appeal on the record at a July 2005 Board hearing.  Accordingly, the May 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).    

The Veteran filed a petition to reopen his claim for tension headaches in July 2009.  The evidence received since the May 2002 rating decision includes the Veteran's testimony at an August 2014 Board hearing and his more recent VA treatment records.  At the August 2014 Board hearing the Veteran stated he had was hit in the head by his Sergeant and has been having headaches since.  This description of an injury provides the basis for an in-service event that could provide a nexus between service and his chronic headaches.  Further, the Veteran's testimony is corroborated by his STRs which show treatment in-service for a head injury.  

Accordingly, the Board finds this new evidence goes towards establishing an unestablished fact necessary to substantiate the claim.  Thus, the Board concludes new and material evidence has been received to reopen the Veteran's claim for tension headaches.  38 C.F.R. § 3.156(a).   

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Additionally, with respect to the chronic diseases under 38 C.F.R. § 3.309(a), service connection may be warranted solely on the basis of continuity of symptomatology.  Walker, 708 F.3d 1331.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Tension Headaches 

The Veteran's STRs reflect he was treated for headaches in service and his post-service VA treatment records show continued treatment.  Further, the Veteran's in-service head injury was noted in the report of medical history accompanying the September 1985 separation examination.  Additionally, on the Veteran's September 1993 hospital discharge summary he stated that he had whole body pain that progressed to his head.  Moreover, in an April 1995 treatment record the Veteran told the examiner that he had been suffering from headaches for the past 12 years, since separation from service. 

The Board finds the evidence of record shows the Veteran's tension headaches are due to service.  The medical evidence of record corroborates the Veteran's lay statements that the suffered from a head injury in service and has subsequently suffered from headaches since service.  While the Board acknowledges the March 2002 VA examiner's findings the Veteran's headaches were not related to service, the examiner did not consider that the Veteran suffered a head injury in service and did not appear to fully consider the reported history of symptoms.  Therefore, the Board affords the March 2002 examination little probative weight.  Conversely, the Board affords high probative value to the Veteran's documented medical history of treatment for headaches in service, his treatment post-service, and his lay statements that he has suffered from headaches since service.

The Board concludes the preponderance of evidence is for the Veteran's claim; therefore, the Board finds service connection for tension headaches is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
 
B.  Seizure Disorder

The Veteran contends that his seizure disorder is related to service.  He stated that he received an EEG in Chicago in the early 1990s and at that time was told he had epilepsy.  A June 1999 treatment record documented that the Veteran was on medication for seizures, though there was no clear evidence of ongoing seizures at that time.  The Veteran was diagnosed with grand mal seizures in 2003, but then he was taken off medication after further evaluation.  The Veteran has had several imaging scans, 1995 CT scan, 2003 EEG, and 2014 MRI, which all showed findings within normal limits. 

The Veteran received a VA examination in August 2016.  The examiner noted that there was no evidence that the Veteran's seizure diagnosis was based on any observed seizures but instead was based solely on the Veteran's statements.  A June 2016 VA treatment record noted that the Veteran stated he had a seizure that morning because he had a shaking episode, but the doctors informed the Veteran that what he experienced was not a seizure.  Additionally, there was no evidence in the Veteran's service records or exit examinations of the Veteran's complaints or treatments for seizures.  After a review of the record the examiner ultimately concluded the Veteran's seizure disorder was not related to service. 

The Board must evaluate the conflict between the Veteran's lay statements and the medical evidence of record.  The Veteran's lay statements that he was diagnosed with epilepsy in the 1990s and has had seizures in the past are seen as credible.  However, the Veteran, as a lay person, lacks medical training and the requisite knowledge to provide a competent etiological opinion.  Moreover, as the Veteran lacks medical training the Board finds that he may not be able to competently report when he is having seizure; he can merely observe symptoms, such as shaking, but only a medical professional can determine whether such symptom is due to a seizure.  The Board also acknowledges the Veteran's statement that he was informed in the 1990s by a doctor that he had epilepsy; however, the Board weighs this statement against the medical evidence of record, which includes a CT scan from 1995, showing that he was within normal limits.   Therefore, the Board finds the Veteran's lay statements provide low probative weight.

The Board must also consider the medical evidence of record.  There is no evidence in the record that the Veteran suffered from seizures in service.  There is also conflicting medical evidence relating to the Veteran's disorder.  While the Veteran was on medication for seizures, based on later imaging scans, he was taken off medication.  Furthermore, there is no medical evidence of record documenting the Veteran's seizures; instead, all of the seizures have been self-reported.  The VA examiner concluded the Veteran's seizure disorder was not related to his military service, and as a medical professional, the VA examiner's opinion is afforded high probative value.

In sum, the weight of the evidence is against a finding of a seizure disorder.  In the alternative, even if such disorder was deemed to exist during the claim period, the weight of the evidence is against a finding of nexus to service.  While the Board considers the Veteran's lay statements, the Board concludes the medical evidence of record outweighs the Veteran's statements that his seizure disorder is related to his military service.  Therefore, the Board finds service connection for his seizure disorder is not warranted.
 
C.  Cervical Spine Disability

The Veteran stated that his cervical spine disability is due to his time in service when he almost froze to death while stationed in Korea.  Additionally, in a VA treatment record in September 1993 the Veteran was evaluated for pain of his entire body and the Veteran stated his symptoms started with back pain in 1982 and progressed to his entire body, including his neck.  In statements dated in February 2015 and April 2015, the Veteran stated that he had a history of neck pain, which may also have been due to the heavy packs he had to carry in service.  Further, in the Veteran's private treatment records from 2015, the doctor noted the Veteran has had a history of neck pain that has caused him extreme difficulty walking and though surgery may help, it was not guaranteed because the Veteran has had problems for years. 

At the August 2016 VA examination the examiner concluded that the Veteran's cervical spine disability was not due to his military service.  The examiner noted that there were no complaints of a neck disorder in the service treatment records and his neck was noted as normal on his separation examination.  The examiner acknowledged the Veteran had neck surgery in 2015, but noted that surgery was many years after service.  Based on the lack of evidence for treatment in-service and the delay in any treatment post-service, the examiner concluded the Veteran's disability was not related to his military service.

The Board acknowledges that the Veteran's cervical spine arthritis, being a chronic disease, may be presumptively service connected if it arises to a compensable degree within one-year of separation from service.  Here, there is competent, credible evidence in the record to suggest the Veteran has been coping with neck pain since separating from service.  There are several lay statements from the Veteran discussing his history of neck pain.  Moreover, the Veteran's private doctor also noted a history of neck pain and noted that the long history may have an impact on the successfulness of his surgery.  While the Board considers the VA examiner's opinion, the Board notes the examiner appears to not have considered the Veteran's history of neck complaints post-service and merely looked at the lack of complaints in-service.   Again, for chronic diseases, an award of service connection is appropriate solely on a finding of continuity of symptomatology.

Therefore, the Board finds there is an approximate value of positive and negative evidence and as such the Veteran is entitled to the benefit of the doubt.  38 C.F.R. § 3.102 (2016).  Accordingly, the Board concludes service connection for his cervical spine disability is granted. 


D.  Shoulder Disability  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

As noted above, the Board concludes that the Veteran's cervical spine disability is service-connected.  At the August 2016 VA examination, the examiner stated the Veteran's shoulder disability was proximately caused or the result of his cervical spine disability.  Accordingly, the Board finds the medical evidence of record shows the Veteran's right shoulder disability is secondarily-service connected to the Veteran's cervical spine disability. 


						(CONTINUED ON NEXT PAGE)











ORDER

New and material evidence having been received, the claim for service connection for tension headaches is reopened and service connection is granted. 

Entitlement to service connection for seizure disorder is denied.

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for right shoulder disability is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


